Citation Nr: 0505904	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1992, and Army National Guard service from February 1992 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for post-traumatic stress disorder 
(PTSD), fibromyalgia, chronic fatigue syndrome, a respiratory 
condition, a skin rash, memory loss, and irritable bowel 
syndrome.  The veteran filed a timely notice of disagreement 
with the decision.  

In August 2003, the RO granted entitlement to service 
connection for PTSD, fibromyalgia, and irritable bowel 
syndrome, and appellate action regarding this decision has 
not been initiated.  Therefore, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The issues of service connection for skin and respiratory 
disorders are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
memory loss.  

2.  There is no competent medical evidence of a diagnosis of 
chronic fatigue syndrome.  


CONCLUSIONS OF LAW

1.  Service connection for memory loss is not warranted.  38 
U.S.C.A. § 1110, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. § 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of an August 2003 letter to 
the veteran from the RO, as well as by the discussions in the 
August 2003 statement of the case (SOC).  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice 
subsequent to the August 2001 RO decision.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
notice in August 2003, his claim was readjudicated based upon 
all the evidence of record that month.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted and the reports are 
associated with the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

Service Connection Claims

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2004).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2004).

The veteran's DD Form 214 reflects service in Southwest Asia 
from December 1990 to May 1991.  Therefore, for purposes of 
38 C.F.R. § 3.317(d)(1), the veteran is a Persian Gulf 
veteran.

Service Connection for Memory Loss

The service medical records are entirely negative for 
complaints of memory loss.  The first documented complaints 
of memory loss appear in a February 1995 VA Persian Gulf War 
examination.  At that time, the veteran was considered 
neurologically intact.  

At a September 1999 VA examination, the veteran noted 
difficulty remembering names and unimportant details, and in 
contrast, he showed an excellent memory for details such as 
vehicle serial numbers relevant to his work.  The 
neurological portion of the examination revealed that the 
veteran was neurologically intact.  On the PTSD portion of 
the examination, it was noted that neuropsychological testing 
in 1995 did not show significant memory loss.  Memory trouble 
was not demonstrated that day and it was not considered a 
significant symptom.  There was no diagnosis of memory loss.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Clearly, the competent evidence of record does not 
show that the veteran suffers from memory loss.  Therefore, 
the only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Here, the medical evidence of record does not show a current 
diagnosis of memory loss.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The appeal is denied.

Service Connection for Chronic Fatigue Syndrome

As discussed, fatigue is noted as a sign or symptom that may 
be manifestation of an undiagnosed illness or a chronic multi 
symptom illness, and that chronic fatigue syndrome is a 
qualifying chronic disability.  In this case, there is 
evidence of the veteran's ongoing complaints of fatigue.  
However, the competent evidence does not support a claim of 
entitlement to service connection, including as due to an 
undiagnosed illness.

On a Persian Gulf War examination in February 1995, the 
examiner found that the veteran's fatigue is most likely 
related to the diagnosis of fibromyalgia.  Further, in 
September 1999, a VA examiner determined that a diagnosis of 
chronic fatigue syndrome was not tenable on the basis of lack 
of convincing evidence.  The examiner explained that the 
veteran had several symptoms associated with the syndrome, 
but the hallmark of the condition, a complaint of 
debilitating fatigue over a prolonged continuous period of 
time, was not complained of or elicited.  It was further 
noted that the symptoms of fibromyalgia overlap those 
associated with chronic fatigue syndrome.  On the 
fibromyalgia examination, the physician noted similarities 
between fibromyalgia and chronic fatigue syndrome, and 
diagnoses fibromyalgia on a more probable basis.  

Overall, the competent evidence of record shows that the 
veteran's fatigue has been associated with his service-
connected fibromyalgia and that he has not been diagnosed 
with chronic fatigue syndrome.  The only remaining evidence 
in support of the claim consists of lay statements.  However, 
as medical expertise is required in this instance, the 
veteran is not competent to comment on a medical matter.  See 
Espiritu, supra.

Service connection is not in order because the medical 
evidence of record does not show a current diagnosis of 
chronic fatigue syndrome.  The Court has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The appeal is denied.


ORDER

Entitlement to service connection for memory loss as due to 
an undiagnosed illness has not been established, and the 
appeal is denied.

Entitlement to service connection for chronic fatigue 
syndrome due to an undiagnosed illness has not been 
established, and the appeal is denied.


REMAND

In January 1992, subsequent to his Persian Gulf service, the 
veteran reported problems with skin diseases and allergic 
dermatitis was noted.  The post-service records reveal the 
veteran's ongoing complaints of rashes on the armpits, groin, 
and hands.  However, the rashes that the veteran complained 
of were not present during several VA examinations in 1998 
and 1999.  The examiner did note infected follicles in 1998, 
and commented that the condition has been seen in Persian 
Gulf veterans.  The Board notes that the service medical 
records, with the notation of allergic dermatitis, were not 
available when the veteran underwent the VA examinations in 
1998 and 1999.  

Additionally, the September 1999 VA respiratory and sinus 
examinations noted the veteran's complaints of mucus build-up 
in the nose and chest with shortness of breath as well as 
constant runny nose.  The diagnoses included recurrent and 
paranasal sinusitis and chronic cough likely as not on the 
basis of chronic nasal discharge; however, the examiners did 
not provide an etiological opinion as to the diagnoses.  The 
examiners noted that the veteran had service in the Persian 
Gulf.  

Overall, the evidence is insufficient to decide the issues of 
service connection for skin disorder or respiratory disorder 
with any certainty.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, another examination is in 
order.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
skin.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to provide an opinion as to the 
cause of the skin rashes and whether it 
is at least as likely as not (50 percent 
probability) that any current skin 
disorders are attributable to the 
veteran's service to include service in 
the Persian Gulf War.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, etiology, and 
respiratory/sinus disorders.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiners are requested to provide an 
opinion as to the cause of the veteran's 
chronic cough with recurrent and 
paranasal sinusitis and whether it is at 
least as likely as not (50 percent 
probability) that such disorders are 
attributable to the veteran's service to 
include service in the Persian Gulf War.  
A complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for skin and respiratory 
disorders.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


